02-12-608-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00608-CR
 
 



Eric
  James Tomchik, Jr.
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 371st District
  Court
 
of
  Tarrant County (1096754D)
 
January
  31, 2013
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed for
want of jurisdiction.
 
SECOND DISTRICT COURT OF APPEALS 
 
 
 
PER CURIAM




 
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00608-CR
 
 



Eric James Tomchik, Jr.


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 371st
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Pursuant
to a plea bargain, Appellant Eric James Tomchik Jr. pled guilty to indecency
with a child by contact, and the trial court convicted him and sentenced him to
fourteen years’ confinement.  The trial court imposed the sentence on October
24, 2008.  Appellant did not file a motion for new trial, so his notice of
appeal was due November 24, 2008.[2] 
But the notice of appeal was not filed until November 30, 2012; thus, it was
untimely.
Accordingly,
we informed Appellant by letter on December 14, 2012, that this appeal was
subject to dismissal unless he or any party desiring to continue the appeal
filed a response showing grounds for appeal.  Appellant filed a response, but
it does not provide grounds for continuing this appeal.
A
notice of appeal that complies with the requirements of rule 26 is essential to
vest this court with jurisdiction.[3] 
The Texas Court of Criminal Appeals has expressly held that, without a timely
filed notice of appeal or motion for extension of time, this court cannot
exercise jurisdiction over an appeal.[4] 
Because Appellant’s notice of appeal was untimely filed, we dismiss this case
for want of jurisdiction.[5]
 
PER CURIAM
 
PANEL: 
DAUPHINOT,
GARDNER, and WALKER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  January 31, 2013




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P.
26.2(a)(1).


[3]See Tex. R. App. P. 26.2(a)(2); Castillo v. State,
369 S.W.3d 196, 198 (Tex. Crim. App. 2012).


[4]Castillo, 369 S.W.3d at 198; Olivo
v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).


[5]See Tex. R. App. P.
26.2(a)(1), 43.2(f).